EXHIBIT 10.1
GRAND RIVER COMMERCE, INC.
2009 STOCK INCENTIVE PLAN


1.    PURPOSE
 
The 2009 Stock Incentive Plan (“Plan”) is intended to promote shareholder value
by (a) enabling Grand River Commerce, Inc. (“Company”) and its affiliates to
attract and retain the best available individuals for positions of substantial
responsibility; (b) providing additional incentive to such persons by affording
them an equity participation in the Company; (c) rewarding those directors,
executive officers, employees and other non-employee shareholders for their
contributions to the Company or Grand River Bank (“Bank”); and (d) promoting the
success of the Company’s business by aligning the financial interests of
directors, executive officers and employees providing personal services to the
Company or its affiliates with long-term shareholder value.
 
2.    DEFINITIONS
 
(A)    “Act” means the Securities Exchange Act of 1934, as amended, or any
successor provisions.
 
(B)    “Affiliate” means (i) any entity that, directly or indirectly, is
controlled by the Company, (ii) an entity in which the Company has a significant
equity interest, (iii) an affiliate of the Company, as defined in Rule 12b-2
promulgated under the Act, (iv) any Subsidiary and (v) any entity in which the
Company has at least twenty percent (20%) of the combined voting power of the
entity’s outstanding voting securities, in each case as designated by the Board
of Directors as being a participant employer in the Plan.  For purposes of this
Plan and without further designation by the Board of Directors, the Bank shall
be deemed an Affiliate.
 
(C)    “Bank” means Grand River Bank, a Michigan state bank, and except as
otherwise specified in this Plan in a particular context, any successor thereto,
whether by merger, consolidation, purchase of all or substantially all of its
assets or otherwise.
 
(D)    “Board of Directors” means the board of directors of the Company.
 
(E)    “Brokered Assisted Exercise” means a special sale and remittance
procedure pursuant to which the Participant shall concurrently provide
irrevocable written instructions to (a) an administrator-designated brokerage
firm to effect the immediate sale of Stock owned by the Participant for at least
six months and remit to the Company, out of the sale proceeds available on the
settlement date, sufficient funds to cover the aggregate exercise price plus all
applicable federal, state and local income and employment taxes required to be
withheld by the Company, and (b) the Company to deliver the certificates for the
Stock issued upon exercise of the Options directly to the Participant or such
brokerage firm in order to complete the sale.
 
(F)    “Change of Control” means:
 
(i)    the acquisition by any individual, entity or “group,” within the meaning
of  section 13(d)(3) or section 14(d)(2) of the Act (other than the current
members of the boards of directors of the Company or the Bank or any of their
descendants, the Company, the Bank, or any savings, pension or other benefit
plan for the benefit of the employees of the Company or the Bank or subsidiaries
thereof)(a “Person”), of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Act) of voting securities of the Company or the Bank where
such acquisition causes any such Person to own fifty percent (50%) or more of
the combined voting power of the Company’s or Bank’s then outstanding capital
stock then entitled to vote generally in the election of directors;
 

--------------------------------------------------------------------------------


 
(ii)    within any twelve-month period, the persons who were directors of the
Company immediately before the beginning of the twelve-month period (the
“Incumbent Directors”) shall cease to constitute at least a majority of the
Board of Directors; provided that any individual becoming a director subsequent
to the beginning of such twelve-month whose election, or nomination for election
by the Company’s shareholders, was approved by at least two-thirds of the
directors then comprising the Incumbent Directors shall be considered as though
such individual were an Incumbent Director unless such individual’s initial
assumption of office occurs as a result of either an actual or threatened
election contest (as such terms are used in Rule 14a-11 of Regulation 14A
promulgated under the Act);
 
(iii)    a reorganization, merger, consolidation or other corporate transaction
involving the Company or the Bank, in each case, with respect to which the
shareholders of the Company or the Bank, respectively, immediately prior to such
transaction do not, immediately after the transaction, own more than fifty
percent (50%) of the combined voting power of the reorganized, merged or
consolidated company’s then outstanding voting securities;
 
(iv)    the sale, transfer or assignment of all or substantially all of the
assets of the Company or the Bank to any third party;
 
(v)    a dissolution or liquidation of the Company or the Bank; or
 
(vi)    any other transactions or series of related transactions occurring which
have substantially the same effect as the transactions specified in clauses (i)
– (v), as determined by the Board of Directors.
 
(G)    “Code” means the Internal Revenue Code of 1986, as amended, or any
successor provisions.
 
(H)    “Controlling Participant” means any person who, immediately before an
Option is granted to that particular person, directly or indirectly (within the
meaning of section 424 of the Code and the regulations promulgated thereunder)
possesses more than ten percent (10%) of the total combined voting power of all
classes of stock of the Company or any Subsidiary.  The determination of whether
an person is a Controlling Participant shall be made in accordance with sections
422 and 424 of the Code, or any successor provisions, and the regulations
promulgated thereunder.
 
(I)    “Committee” means the committee appointed by the Board of Directors to
administer the Plan pursuant to Section 4(A).  If the Committee has not been
appointed, the Board of Directors in its entirety shall constitute the
Committee.  The Board of Directors shall consider the advisability of whether
the members of the Committee shall consist solely of two or more member of the
Board of Directors who are each “outside directors” as defined in Treas. Reg.
section 1.162-27(e)(3) as promulgated by the Internal Revenue Service and
“non-employee directors” as defined in Rule 16b-3(b)(3) as promulgated under the
Act.
 
(J)    “Company” means Grand River Commerce, Inc., a Michigan corporation and
registered bank holding company, and except as otherwise specified in this Plan
in a particular context, any successor thereto, whether by merger,
consolidation, purchase of all or substantially all of its assets or otherwise.
 
2

--------------------------------------------------------------------------------


 
(K)    “Exercise Price” means the price at which a share of Stock may be
purchased by a Participant pursuant to the exercise of an Option, as specified
in the respective Stock Option Agreement.
 
(L)    “Fair Market Value” on any date with respect to the Stock means:
 
(i)    if the Stock is listed on a national securities exchange, the last
reported sale price of a share of the Stock on such exchange or, if no sale
occurs on that date, the average of the reported closing bid and asked prices on
that date,
 
(ii)    if the Stock is otherwise publicly traded, the last reported sale price
of a share of the Stock under the quotation system under which the sale price is
reported or, if no sale occurs on that date, the average of the reported closing
bid and asked prices on that date under the quotation system under which the bid
and asked prices are reported,
 
(iii)    if no such last sales price or average of the reported closing bid and
asked prices are available on that date, the last reported sale price of a share
of the Stock, or if no sale takes place, the average of the reported closing bid
and asked prices as so reported for the immediately preceding business day (a)
on the national securities exchange on which the Stock is listed or (b) if the
Stock is otherwise publicly traded, under the quotation system under which such
data are reported, or
 
(iv)    if none of the prices described above is available, the value of a share
of the Stock as reasonably determined in good faith by the Committee in a manner
that it believes to be in accordance with the Code.
 
In determining the Fair Market Value of a share of Stock in connection with the
issuance of an ISO, the Fair Market Value shall be determined without regard to
any restriction, other than a restriction that, by its terms, will never lapse.
 
(M)    “ISO” means an Option (or portion thereof) intended to qualify as an
“incentive stock option” within the meaning of section 422 of the Code, or any
successor provision.
 
(N)    “NQSO” means an Option (or portion thereof) that is not intended to, or
does not, qualify as an “incentive stock option” within the meaning of section
422 of the Code, or any successor provision.
 
(O)    “Option” means the right of a Participant to purchase shares of Stock in
accordance with the terms of this Plan and the Stock Option Agreement between
such Participant and the Company.
 
(P)    “Parent” means a parent corporation, if any, with respect to the Company,
as defined in section 424(e) of the Code and regulations promulgated or rulings
issued thereunder.
 
(Q)    “Participant” means any person to whom an Option has been granted
pursuant to this Plan and who is a party to a Stock Option Agreement.
 
(R)    “Stock” means the common stock of the Company, $0.01 par value per share.
 
(S)    “Stock Option Agreement” means an agreement by and between a Participant
and the Company setting forth the specific terms and conditions under which
Stock may be purchased by such Participant pursuant to the exercise of an
Option.  Such Stock Option Agreement shall be subject to the provisions of this
Plan (which shall be incorporated by reference therein) and shall contain such
provisions as the Board of Directors, in its sole discretion, may authorize.
 
3

--------------------------------------------------------------------------------


 
(T)    “Subsidiary” means a subsidiary corporation of the Company, as defined in
section 424(f) of the Code and regulations promulgated or rulings issued
thereunder.
 
(U)    “Termination Date” means the date on which the Participant ceased to be
an employee of the Company or any Affiliate; provided however, that with respect
to an ISO, it means the date on which the Participant ceased to be an employee
of the Company or any Parent or Subsidiary.
 
3.    SHARES AVAILABLE UNDER THE PLAN
 
(A)    Shares Subject to the Plan.  Subject to adjustment in accordance with the
provisions of this Section 3, the total number of shares of Stock as to which
Options may be granted shall be 200,000 shares, all of which may be awardable as
ISOs.  Stock issued under the Plan may be either authorized but unissued shares
or shares that have been reacquired by the Company.  Any shares issued by the
Company in connection with the assumption or substitution of outstanding grants
from any acquired corporation shall not reduce the shares of Stock available for
Options under the Plan.
 
(B)    Forfeited Awards.  In the event that any outstanding Option under the
Plan for any reason expires unexercised, is forfeited or is terminated prior to
the end of the period during which Options may be issued under the Plan, the
shares of Stock allocable to the unexercised portion of such Option that has
expired, been forfeited or been terminated shall become available for future
issuance under the Plan.
 
(C)    Adjustments on Changes in Stock.  In the event of any change in the
outstanding shares of Stock by reason of any merger, reorganization,
consolidation, recapitalization, stock dividend, stock split, reverse stock
split, spinoff, combination or exchange of shares or other corporate change, the
Committee, in its sole discretion, may make such substitution or adjustment, if
any, as it deems to be equitable or appropriate, as to: (i) the maximum number
of shares of Stock that may be issued under the Plan as set forth in Section
3(A); (ii) the number or kind of shares subject to an Option; (iii) subject to
the limitation contained in Section 6(P), the Exercise Price applicable to an
Option; (iv) any measure of performance that relates to an Option in order to
reflect such change in the Stock and/or (v) any other affected terms of any
Option; provided however, that no adjustment shall occur with respect to an ISO
unless: (y) the excess of the aggregate Fair Market Value of the shares of Stock
subject to the ISO immediately after any such adjustment over the aggregate
Exercise Price of such shares is not more than the excess of the aggregate Fair
Market Value of all shares subject to the ISO immediately prior to such
adjustment over the Exercise Price of all shares subject to the ISO; and (z) the
new or adjusted ISO does not grant the Participant additional benefits that the
Participant did not previously have.
 
4.    ADMINISTRATION
 
(A)    Procedure.  The Plan shall be administered, construed and interpreted by
the Committee, as such Committee is from time to time constituted, or any
successor committee the Board of Directors may designate to administer the
Plan.  The Committee may delegate any of its powers and duties to appropriate
officer(s) of the Company in accordance with guidelines established by the
Committee from time to time.
 
(B)    Powers of the Committee.  Subject to the other provisions of the Plan,
the Committee shall have all powers vested in it by the terms of the Plan as set
forth herein, such powers to include exclusive authority (except as may be
delegated as permitted herein): (i) to select those persons to be granted
Options under the Plan; (ii) to determine the type, size and terms of the Option
to be granted to each individual selected; (iii) to modify the terms of any
Option that has been granted; (iv) to determine the time when Options will be
granted; (v) to establish performance objectives; (vi) to determine the Fair
Market Value of the Stock under Section 2(L)(iv); (vii) to interpret the Plan
and decide any questions and settle all controversies or disputes that may arise
in connection with the Plan; (viii) to adopt, amend and rescind rules and
regulations relating to the Plan; (ix) to prescribe the form or forms of
instruments evidencing Options and any other instruments required under the Plan
and to change such forms, in its sole and absolute discretion, from time to
time; (x) to accelerate or defer (with the consent of the Participant) the
vesting period or exercise date of any Option; (xi) to authorize any person to
execute on behalf of the Company any instrument required to effectuate the grant
of an Option previously granted by the Committee; and (xii) to make all other
determinations and perform all other acts necessary or advisable for the
administration of the Plan. The Committee (or its delegate as permitted herein)
may correct any defect, supply any omission or reconcile any inconsistency in
the Plan or in any Option in the manner and to the extent that it shall deem
desirable to carry the Plan or any Option into effect.
 
4

--------------------------------------------------------------------------------


 
(C)    Effect of Decision of the Committee and Board of Directors.  All
decisions, determinations, actions and interpretations of the Committee (or its
delegate as permitted herein) or the Board of Directors (or its delegate as
permitted herein) in the administration of the Plan shall lie with the Committee
and the Board of Directors, respectively, within its sole and absolute
discretion and shall be final, conclusive and binding on all parties concerned;
provided that the Committee or the Board of Directors, as applicable, may, in
its sole and absolute discretion, overrule an action, decision, determination or
interpretation of a person to whom it has delegated authority.
 
(D)    Liability of Board of Directors or the Committee.  No member of the Board
of Directors or Committee or any officer of the Company shall be liable for
anything done or omitted to be done by him, by any other member of the Board of
Directors or Committee or any officer of the Company in connection with the
performance of duties under the Plan, except for his own willful misconduct or
as expressly provided by statute.  The members of the Board of Directors and
Committee and officers of the Company shall be entitled to indemnification in
connection with the performance of their respective duties under the Plan to the
extent provided in the articles of incorporation or bylaws of the Company or
otherwise by law.
 
5.    ELIGIBILITY
 
Consistent with the purposes of the Plan, the Committee shall have the power
(except as may be delegated as permitted herein) to select the employees and
other individuals performing services for, or making contributions to, the
Company and its Affiliates who may participate in the Plan and be granted
Options under the Plan.  No person who is not an employee of the Company or a
Parent or a Subsidiary shall be eligible to receive an ISO award under the
Plan.  For purposes of this Plan, the term “employee” means an individual
employed by the Company or a Subsidiary whose income from those entities is
subject to Federal Income Contributions Act (“FICA”) withholding.
 
6.    TERMS AND CONDITIONS APPLICABLE TO OPTIONS UNDER THE PLAN
 
Options granted pursuant to the Plan shall be evidenced by Stock Option
Agreements in such form as the Board of Directors shall, from time to time,
approve, which agreements shall in substance include or incorporate, comply with
and be subject to the following terms and conditions (except as necessary to
conform to the requirements of law, including the laws of the jurisdiction where
the Participant resides):
 
(A)    Medium and Time of Payment.  The Exercise Price shall be paid in full at
the time the Option is exercised.  The Exercise Price shall be payable in United
States dollars in cash or by check, bank draft, money order or wire transfer of
good funds payable to the Company.  A Broker Assisted Exercise in which cash is
delivered to the Company shall be deemed to be an exercise for cash.
 
(B)    Number of Shares. The total number of shares to which each Option
pertains shall be designated in the Stock Option Agreement at the time of grant.
 
5

--------------------------------------------------------------------------------


 
(C)    Designation of Option.  Each Option shall be designated in the Stock
Option Agreement as either an ISO or a NQSO and, in the absence of such
designation, shall be deemed to be a NQSO.  In the event that a person is
granted concurrently an ISO and a NQSO, such Options shall be evidenced by
separate Stock Option Agreements.  However, notwithstanding such designations,
to the extent that (i) the aggregate Fair Market Value (determined as of the
time of grant) of the Stock with respect to which Options designated as ISOs are
exercisable for the first time by any employee during any calendar year (under
all plans of the Company and any Subsidiary) exceeds $100,000, or (ii) an ISO
does not meet any other requirement to be an “incentive stock option” within the
meaning of section 422 of the Code, such Options, or portions thereof, shall be
treated as NQSOs.  For purposes of this section, Options shall be taken into
account in the order in which they were granted.
 
(D)    Exercise Price.  The Exercise Price per share of Stock under an Option
shall be determined by the Committee in its sole discretion; provided however
that the Exercise Price shall be not less than one hundred percent (100%) of the
Fair Market Value on the date that such Option is granted and, in the case of an
ISO granted to a Controlling Participant, the Exercise Price shall be not less
than one hundred ten percent (110%) of the Fair Market Value on the date that
such Option is granted.
 
(E)    Option Term.  The term of an Option shall be fixed by the Committee, in
its sole discretion, in each Stock Option Agreement; provided however that for
any Option to qualify as an ISO, the Option shall expire not more than ten years
from the date the Option is granted and, in the case of a Controlling
Participant, not more than five years from the date the Option is granted.
 
(F)    Exercise of Options.  Subject to the provisions of this Plan and the
applicable Stock Option Agreement, an Option may be exercised at any time during
the term of the Option.  An Option shall be deemed exercised when (i) written
notice of such exercise, in the form prescribed by the Committee, has been
received by the Company in accordance with the terms of the Option by the person
entitled to exercise the Option and (ii) full payment for the Stock with respect
to which the Option is exercised has been received by the Company in accordance
with Section 6(A) and the Stock Option Agreement.  The written notice shall
include the number of shares to be exercised by the Participant.  Except as
otherwise expressly provided in writing by the Board of Directors, an Option may
not be exercised for a fractional share of Stock.
 
(G)    Stock Certificates.  Promptly upon exercise of an Option, the Company
shall issue (or cause to be issued) certificates evidencing the shares of Stock
acquired as a result of the exercise of the Option.  In the event that the
exercise of an Option is treated in part as the exercise of an ISO and in part
as the exercise of a NQSO pursuant to Section 6(C) hereof, the Company shall
issue a certificate evidencing the shares of Stock treated as acquired upon the
exercise of an ISO and a separate certificate evidencing the shares of Stock
treated as acquired upon the exercise of a NQSO, and shall identify each such
certificate accordingly in its stock transfer records.
 
All certificates for shares of Stock delivered under the Plan pursuant to any
Option shall be subject to such stock transfer orders and other restrictions as
the Committee may deem advisable under the rules, regulations and other
requirements of the Securities and Exchange Commission, any stock exchange upon
which the Stock is then listed, and any applicable federal or state securities
laws or regulations, and the Committee may cause a legend or legends to be put
on any such certificates to make appropriate reference to such restrictions.
 
(H)    Date of Exercise.  The Committee may, in its sole discretion, provide
that an Option may not be exercised in whole or in part for any period or
periods of time specified by the Committee; provided, however, that any Options
granted under the Plan during the first three years of the Bank’s existence must
vest over a minimum of three years.  Except as may be so provided, any Option
may be exercised in whole at any time, or in part from time to time, during its
term.  In the case of an Option not immediately exercisable in full, the
Committee may at any time accelerate the time at which all or any part of the
Option may be exercised.
 
6

--------------------------------------------------------------------------------


 
(I)    Termination of Service.  The Committee may determine, at the time of
grant, for each Option the extent to which the Participant (or his legal
representative) shall have the right to exercise the Option following
termination of such Participant’s service to the Company, any Subsidiary or any
Affiliate.  Such provisions may reflect distinctions based on the reasons for
the termination of service and any other relevant factors that the Committee may
determine.  In the absence of such standards, any Option granted to an employee
of the Company or any Affiliate pursuant to the Plan that has not vested prior
to the Termination Date shall expire immediately upon the Termination Date, and
any Option granted to an employee of the Company or any Affiliate pursuant to
the Plan that has vested prior to the Termination Date shall expire three (3)
months following the Termination Date; provided however that if the cessation of
Participant’s service is due to his death or disability (as defined in section
22(e)(3) of the Code), such Option shall expire one year from the Termination
Date.
 
(J)    Transferability.  Except as otherwise permitted by the Committee, Options
shall be nontransferable other than by will or the laws of descent and
distribution and shall be exercisable during the lifetime of the Participant
only by the Participant (or in the event of his disability (as defined in
section 22(e)(3) of the Code), by his guardian or legal representative) and
after his death, only by the Participant’s legal representatives, heirs,
legatees, or distributees.  
 
(K)    No Rights as a Participant.  No person shall, with respect to any Option,
be deemed to have become a Participant, or to have any rights with respect to
such Option, unless and until such person shall have executed a Stock Option
Agreement or other instrument evidencing the Option and delivered a copy thereof
to the Company, and otherwise complied with the then applicable terms and
conditions.
 
(L)    No Rights as a Shareholder.  Notwithstanding the exercise of an Option, a
Participant shall have no rights as a shareholder with respect to shares covered
by an Option until the date the certificates evidencing the shares of Stock are
issued (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company).  No adjustment will be made
for dividends or other rights the record date for which is prior to the date of
issuance.  Upon issuance of the certificates evidencing the shares of Stock
acquired upon exercise of an Option, such shares of Stock shall be deemed to be
transferred for purposes of section 421 of the Code and the regulations
promulgated thereunder.
 
(M)    Tax Withholding.  As a condition to the exercise of any Option, the
Company shall have the right to require that the Participant exercising the
Option (or the recipient of any shares of Stock) remit to the Company an amount
calculated by the Company to be sufficient to satisfy applicable federal, state,
foreign or local withholding tax requirements (or make other arrangements
satisfactory to the Company with regard to such taxes) prior to the delivery of
any certificate evidencing shares of Stock.
 
In the case of an ISO, the Committee may require as a condition of exercise that
the Participant exercising the Option agree to inform the Company promptly of
any disposition (within the meaning of section 424(c) of the Code and the
regulations thereunder) of Stock received upon exercise.
 
(N)    Change of Control.  Unless the Committee shall determine otherwise at the
time of grant with respect to a particular Option, all Options outstanding as of
the date of a Change of Control or an agreement to effect a Change of Control,
and which are not then exercisable and vested, shall become fully exercisable
and vested to the full extent of the original grant.  The determination as to
whether a Change of Control or an agreement to effect a Change of Control has
occurred shall be made by the Committee and shall be conclusive and binding.
 
7

--------------------------------------------------------------------------------


 
(O)    Additional Restrictions and Conditions.  The Committee may impose such
other restrictions and conditions (in addition to those required by the
provisions of this Plan) on any Option granted hereunder and may waive any such
additional restrictions and conditions, so long as (i) any such additional
restrictions and conditions are consistent with the terms of this Plan and (ii)
such waiver does not waive any restriction or condition required by the
provisions of this Plan.
 
(P)    Repricing.  The Committee shall not, without the further approval of the
Board of Directors, (i) authorize the amendment of any outstanding Option to
reduce the Exercise Price of such Option or (ii) grant a replacement Option upon
the surrender and cancellation of a previously granted Option for the purpose of
reducing the Exercise Price of such Option.  Nothing contained in this section
shall affect the right of the Board of Directors or the Committee to make the
adjustment permitted under Section 3(C).
 
7.    AMENDMENT AND TERMINATION OF THE PLAN
 
The Committee may amend, alter, suspend, or terminate the Plan or any portion
hereof at any time; provided that no such amendment, alteration, suspension or
termination shall be made without the approval of the shareholders of the
Company if such approval is necessary to qualify for or comply with any tax or
regulatory requirement for which or with which the Board of Directors deems it
necessary or desirable to qualify or comply.  No amendment, suspension or
termination of the Plan shall adversely affect the right of any Participant with
respect to any Option theretofore granted, as determined by the Committee,
without such Participant’s written consent.
 
Unless earlier terminated, the Plan shall remain in effect until all shares
issuable under the Plan have been purchased or acquired in accordance with the
Plan.  In no event may any Options be granted under the Plan more than ten (10)
years after the earlier of the date on which the Plan is adopted or the date on
which the Plan is approved by the shareholders of the Company.  Such termination
by lapse of time shall not effect the validity or terms of any Option then
outstanding or the ability of the Committee to amend, alter, adjust, suspend,
discontinue or terminate any such Option or to waive any conditions or rights
under any such Option for so long as the Option is outstanding.
 
8.    LEGALITY OF GRANT
 
The granting of Options under this Plan and the issuance or transfer of Options
and shares of Stock pursuant hereto are subject to all applicable federal and
state laws, rules and regulations and to such approvals by any regulatory or
government agency (including, without limitation, no-action positions of the
Securities and Exchange Commission) which may, in the opinion of counsel for the
Company, be necessary or advisable in connection therewith. Without limiting the
generality of the foregoing, no Options may be granted under this Plan and no
Options or shares shall be issued by the Company unless and until in any such
case all legal requirements applicable to the issuance or payment have, in the
opinion of counsel for the Company, been complied with.  In connection with any
Option or Stock issuance or transfer, the person acquiring the shares or the
Option shall, if requested by the Company, give assurance satisfactory to
counsel to the Company with respect to such matters as the Company may deem
desirable to assure compliance with all applicable legal requirements.
 
9.    NO EMPLOYMENT/SERVICE RIGHTS
 
Nothing in this Plan or any Stock Option Agreement shall confer upon any person
the right to participate in the benefits of the Plan or to be granted an Option,
and there shall be no obligation to provide uniformity of treatment in
connection with the administration of this Plan.  The terms and conditions of
Options or Stock Option Agreements need not be the same with respect to each
Participant.
 
8

--------------------------------------------------------------------------------


 
Nothing in this Plan or any Stock Option Agreement shall be construed as
constituting a commitment, guarantee, agreement or understanding of any kind or
nature that the Company or any Affiliate shall continue to employ, retain or
engage any individual (whether or not a Participant).  Neither this Plan nor any
Stock Option Agreement executed in accordance with this Plan shall affect in any
way the right of the Company or any Affiliate to terminate the employment or
engagement of any individual (whether or not a Participant) at any time and for
any reason whatsoever and to remove any individual (whether or not a
Participant) from any position with the Company or any Affiliate.  No change of
a Participant’s duties with the Company or any Affiliate shall result in a
modification of any rights of such Participant under this Plan or any Stock
Option Agreement executed by such Participant.
 
10.   EFFECTIVE DATE
 
This Plan shall become effective upon its approval by the Board of Directors;
provided however that no grant of an Option under this Plan shall qualify as an
ISO unless, within one year of the date the Plan becomes effective, the Plan is
approved by the affirmative vote of a majority of the shareholders of the
Company present, in person or by proxy, at a meeting of the shareholders of the
Company.  The Committee may grant ISOs subject to the condition that this Plan
shall have been approved by the shareholders of the Company as provided herein.
 
11.   RESERVATION OF SHARES
 
The Company, during the term of this Plan, shall at all times reserve and keep
available such number of shares of Stock as shall be sufficient to satisfy the
requirements of the Plan.
 
12.   MINIMUM CAPITAL REQUIREMENTS
 
Notwithstanding any provision of this Plan or any Stock Option Agreement to the
contrary, all Options granted under the Plan shall expire, to the extent not
exercised, within 45 days following the receipt of notice from the Bank’s state
or primary federal regulator (“Regulator”) that (i) the Bank has not maintained
its minimum capital requirements (as determined by the Regulator); and (ii) the
Regulator is requiring termination or forfeiture of options.  Upon receipt of
such notice from the Regulator, the Company shall promptly notify each
Participant that all Options issued under this Plan have become fully
exercisable and vested to the full extent of the grant and that the Participant
must exercise the Option(s) granted to him prior to the end of the 45-day period
or such earlier period as may be specified by the Regulator or forfeit such
Option.  In case of forfeiture, no Participant shall have a cause of action, of
any kind or nature, with respect to the forfeiture against the Company or any
Affiliate.  Neither the Company nor any Affiliate shall be liable to any
Participant due to the failure or inability of the Company or any Affiliate to
provide adequate notice to the Participant.
 
13.   ADMINISTRATION OF PLAN
 
Notwithstanding any other provision herein to the contrary, this Plan shall be
administered in accordance with the provisions of the Federal Deposit Insurance
Corporation’s Statement of Policy on Applications for Deposit Insurance as such
policy relates to stock benefit plans.
 
9

--------------------------------------------------------------------------------


 
14.   GENERAL
 
(A)    Burden and Benefit.  The terms and provisions of this Plan and the
Options issued hereunder shall be binding upon, and shall inure to the benefit
of, the Company and each Participant and any permitted successors and assigns.
 
(B)    Interpretation.  When a reference is made in this Plan to a Section, such
reference will be to a Section of this Plan unless otherwise indicated.  The
headings contained in this Plan are for convenience of reference only and will
not affect in any way the meaning or interpretation of this Plan or any
Option.  Whenever the words “include,” “includes” or “including” are used in
this Plan, they will be deemed to be followed by the words “without
limitation.”  The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Plan will refer to this Plan as a whole and not to any
particular provision in this Plan.  Each use herein of the masculine, neuter or
feminine gender will be deemed to include the other genders.  Each use herein of
the plural will include the singular and vice versa, in each case as the context
requires or as is otherwise appropriate.  The word “or” is used in the inclusive
sense.  Any agreement, instrument or statute defined or referred to herein or in
any agreement or instrument that is referred to herein means such agreement,
instrument or statute as from time to time amended, modified or supplemented,
including (in the case of agreements or instruments) by waiver or consent and
(in the case of statutes) by succession of comparable successor statutes and
references to all attachments thereto and instruments incorporated
therein.  References to a person are also to its permitted successors or
assigns.  No provision of this Plan is to be construed to require, directly or
indirectly, any person to take any action, or omit to take any action, which
action or omission would violate applicable law (whether statutory or common
law), rule or regulation.
 
(C)    Costs and Expenses.  All costs and expenses with respect to the adoption,
implementation and administration of this Plan shall be borne by the Company;
provided however that, except as otherwise specifically provided in this Plan or
the applicable Stock Option Agreement between the Company and a Participant, the
Company shall not be obligated to pay any costs or expenses (including legal
fees) incurred by any Participant in connection with any Stock Option Agreement,
this Plan or any Option or Stock held by any Participant.
 
(D)    Unfunded Status of Plan.  The Plan is intended to constitute an
“unfunded” plan for long-term incentive compensation.  Neither the Plan nor any
Option shall create or be construed to create a trust or separate fund of any
kind or a fiduciary relationship between the Company or any Affiliate and a
Participant or any other person.  Nothing contained herein shall be construed to
give any Participant any rights with respect to any Option, unexercised or
exercised, or any other matters under this Plan that are greater than those of a
general unsecured creditor of the Company.
 
(E)    Governing Law.  The validity, construction and effect of the Plan, any
rules and regulations relating to the Plan and any Option granted hereunder
shall be determined in accordance with the laws of the State of Michigan,
without reference to the laws that might otherwise govern under applicable
principles of conflicts of law.
 
(F)    Severability.  If any term or other provision of this Plan or any Stock
Option Agreement is held to be illegal, invalid or unenforceable by any rule of
law or public policy, such term or provision shall be fully severable and this
Plan or the Stock Option Agreement shall be construed and enforced as if such
illegal, invalid or unenforceable provision were not a part hereof, and all
other conditions and provisions shall remain in full force and effect.  Upon
such determination that any term or other provision is invalid, illegal or
unenforceable, there shall be added automatically as a part of this Plan or the
Stock Option Agreement a provision as similar in terms to such illegal, invalid
or unenforceable provision as may be possible and still be legal, valid and
enforceable.  If any provision of this Plan or any Stock Option Agreement is so
broad as to be unenforceable, the provision shall be interpreted to be only as
broad as is enforceable.
 
10

--------------------------------------------------------------------------------


 
(G)    Certain Conflicts.  In the event of an irreconcilable conflict between
the terms of the Plan and any Stock Option Agreement, the terms of the Plan
shall prevail.
 
(H)    Notices.  Any notice or other communication required or permitted to be
made hereunder or by reason of the provisions of this Plan or any Stock Option
Agreement shall be in writing, duly signed by the party giving such notice or
communication and shall be deemed to have been properly delivered if delivered
personally or by a recognized overnight courier service, or sent by first-class
certified or registered mail, postage prepaid, as follows (or at such other
address for a party as shall be specified by like notice): (i) if given to the
Company, at its principal place of business, and (ii) if to a Participant, as
provided in his Stock Option Agreement.  Any notice properly given hereunder
shall be effective on the date on which it is actually received by the party to
whom it was addressed.
 
11

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Company, acting by and through its duly authorized
officer, has executed this Plan on this the 23rd day of June, 2009.
 

  GRAND RIVER COMMERCE, INC.                          
 
By:
/s/ Robert P. Bilotti
      Robert P. Bilotti, President & Chief Executive Officer                



12

--------------------------------------------------------------------------------

